MEMORANDUM **
Felix Kelly Prakasam and Liliana P. Prakasam appeal pro se from the district court’s orders granting summary judgment and denying their motions for recon*219sideration in the United States’ action to foreclose on the Prakasams’ real property in satisfaction of their 1997 tax liability. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review summary judgment de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and the denial of reconsideration for abuse of discretion, School Dist. No. U, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993). We affirm.
We affirm summary judgment for the reasons stated in the district court’s order filed March 30, 2006.
The district court did not abuse its discretion by denying the Prakasams’ motion for reconsideration after thoroughly discussing each of the six possible grounds for relief under Rule 60(b) and any possible grounds under Rule 59(e). See id. at 1263.
The district court also did not abuse its discretion by denying the Prakasams’ second motion for reconsideration, which reargued issues that the court had already considered and rejected. See Am. Ironworks & Erectors, Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 899 (9th Cir.2001).
The Prakasams’ remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.